 
EXHIBIT 10.6


HEALTHWAREHOUSE.COM, INC.


CONVERTIBLE NOTE AND WARRANTS TO PURCHASE COMMON STOCK
SUBSCRIPTION AGREEMENT


This Agreement, dated as of __________, 2009, is made and entered into between
HealthWarehouse.com, Inc., a Delaware corporation (the “Company”), and Alan and
Lauren Peller, joint tenants by the entirety (together, the “Investor”). This
Agreement is entered into in contemplation of the consummation of a share
exchange transaction (the “Exchange Transaction”) as a result of which (i) the
Company will become a wholly-owned subsidiary of a publicly-traded shell company
(“Pubco”), and (ii) the outstanding shares of capital stock of the Company will
be exchanged for outstanding shares of common stock of Pubco (the “Post-Exchange
Common Stock”). It is contemplated that as a result of the Exchange Transaction,
the former stockholders of the Company will own approximately 85% of Pubco’s
Post-Exchange Common Stock on a fully-diluted basis (and including the shares
which may be issued to the Investor pursuant to the “Securities” as hereafter
defined).  This Agreement sets forth the terms under which the Investor will
purchase from the Company (i) a Convertible Promissory Note in the principal
amount of $200,000.00 in the form attached hereto (the “Note”), and (ii) three
Warrants to Purchase Common Stock, numbered P-1, P-2 and P-3, in the forms
attached hereto (the “Warrants”, and together with the Note sometimes hereafter
collectively referred to as the “Securites”), for a purchase price of
$200,000.00 (the “Purchase Price”) as set forth below.  Upon closing of the
Exchange Transaction (the “Exchange Date”), Pubco (as successor to the Company)
will assume the Company’s rights and obligations under this Agreement.


NOTICE TO INVESTOR: THE SECURITIES PURCHASED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE
SECURITIES LAWS OR EXEMPTION THEREFROM. FURTHER RESTRICTIONS ON TRANSFERABILITY
OF THE SECURITES ARE CONTAINED IN THIS AGREEMENT.


1.           Subscription.  Subject to the terms of this Agreement, the Investor
hereby subscribes for the Securities, and has tendered the Purchase Price in the
form of wired funds payable to “HealthWarehouse.com, Inc.” as set forth in
Section 1.1 below:


1.1           On or before the date hereof, the Investor paid the $200,000.00
Purchase Price, which was deposited into a segregated account at JP Morgan Chase
Bank, ABA# 044000037 Account #2918186699 (the “Segregated Account”), and will be
issued the Note and the Warrants. The Company agrees that such funds will be
held by the Company in the Segregated Account and will not be used by the
Company for any purpose until the Exchange Transaction is consummated. If the
Exchange Transaction is consummated, the funds in the Segregated Account will be
automatically and immediately released to the Company for use. If the Exchange
Transaction is not consummated by May 15, 2009, the Company will return such
funds to Investor with interest within five (5) business days after May 15,
2009, and this Agreement shall be automatically terminated and cancelled.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           The Company agrees, not later than ninety (90) days after the
Exchange Date, to file a registration statement (the “Registration Statement”)
covering the public resale of all the shares of Post-Exchange Common Stock
issuable (i) pursuant to conversion of the Note (the “Conversion Shares”) and
(ii) pursurant to exercise of Warrant Nos. P-1, P-2 and P-3 (together with the
Conversion Shares, the “Registrable Shares”), and to use its best efforts to
cause the Registration Statement to be declared effective by the U.S. Securities
and Exchange Commission as soon as practicable thereafter. The Company will use
its best efforts to keep the Registration Statement continuously effective under
the Securities Act of 1933, as amended (the “1933 Act”), until the one year
anniversary of the date Pubco files a “jumbo” current report on Form 8-K
describing the Exchange Transaction (which is to be filed within four (4)
business days of the Exchange Date).  Upon the effectiveness of the Registration
Statement and conversion of the Note and/or exercise of Warrant Nos. P-1, P-2
and P-3, the Investor may request that the Company remove the restrictive legend
from the Registrable Shares; provided such Registrable Shares are registered and
sold pursuant to an effective registration statement.


1.3           If the Registration Statement is not filed within ninety (90) days
after the Exchange Date, as the Investor’s exclusive remedy, the Company shall
pay to the Investor an amount in cash, as liquidated damages and not as a
penalty, equal to 1% of the Purchase Price paid by the Investor for the
Securites. The parties to this Agreement have agreed that the precise amount of
damages in such circumstances would be extremely difficult to calculate
accurately and believe that such amount is a reasonable estimate under the
circumstances existing at this time. Notwithstanding anything herein to the
contrary, if the Registration Statement is not filed or filed later than (90)
days after the Exchange Date as a result of a material act or omission by the
Investor, the Company shall not be liable to pay liquidated damages to the
Investor that otherwise would result on account of such non-filing or delayed
filing.


2.           Representations and Warranties of Investor. The Investor is making
the following representations, warranties and agreements with the intent that
they be relied upon in determining his suitability to purchase the Securities,
and the Investor agrees that such representations, warranties and agreements
shall survive the date of this Agreement and his purchase of the Securities.
Investor hereby represents and warrants to, and agrees with, the Company, and
each of its officers, directors, persons who control the Company and affiliates
of the foregoing, as follows:


2.1           The Investor has signed and properly and fully completed the
Investor Qualification Statement attached to this Agreement. All of the answers,
statements and information set forth in the Investor Qualification Statement are
true and correct.


2.2           The Investor is (i) if a natural person, at least twenty-one (21)
years of age, and (ii) a bona fide permanent resident of and is domiciled in the
state shown in the address line of the Investor’s signature page to this
Agreement, and has no present intention of becoming a resident of any other
state or jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           The Investor has read and fully considered the sections entitled
“Risk Factors” and “Notices to Investors” in the Company’s Confidential Private
Placement Memorandum dated March 26, 2009 (which, together with the exhibits to
such memorandum, and all supplements to such memorandum, is referred to as the
“Memorandum” in this Agreement).


2.4           The Investor has such knowledge and experience in financial and
business matters that the Investor is capable of evaluating the merits and risks
of an investment in the Securities and of making an informed investment
decision, and is not utilizing any other person to be the Investor’s
representative in connection with evaluating such merits and risks.


2.5           The Investor is acquiring the Securities for his own account, for
investment purposes only, and not with a view toward the resale, resyndication,
distribution, subdivision or fractionalization thereof, and has no present
intention of selling or transferring or otherwise distributing the same. The
Investor has no need for liquidity in this investment, has the ability to bear
the economic risk of this investment, at the present time and in the foreseeable
future, can afford a complete loss of this investment, and this investment
constitutes an appropriate investment for and is not in violation of any
investment restrictions (whether by statute, contract or otherwise) binding upon
the Investor.


2.6           In making an investment in the Securities, the Investor
acknowledges that no oral representations or warranties have been made to the
Investor. The Investor has received and carefully read a copy of the Memorandum.
In making the decision to invest in the Securities, the Investor has relied
solely on the information in the Memorandum. The Investor has been advised that
no person is authorized to give any information or make any statement not
contained in the Memorandum, and that any information or statement not contained
therein must not be relied upon as having been authorized by the Company, its
officers, directors, affiliates or persons who control the Company.


2.7           The Investor is aware that all documents, records and books
pertaining to this investment are available at the offices of the Company at 100
Commerce Blvd., Cincinnati, OH 45140, and acknowledges that all documents,
records and books pertaining to this investment requested by the Investor have
been made available to the Investor and the persons the Investor has retained,
if any, to advise him with respect to this investment, and the Investor and such
persons have been supplied with such additional information concerning this
investment as has been requested.


2.8           The Investor has been given the opportunity to discuss his
investment in, and the operation of, the Company with the Company’s management
and has been given all information that the Investor has requested and which the
Investor deems relevant to his decision to invest in the Company. The Investor
has consulted such legal, financial and tax advisers as have been necessary to
evaluate the merits and risks of this investment. The Investor acknowledges and
is aware that the Company has a limited financial and operating history.


2.9           The Investor agrees that the Securities (including any interest
therein) will not be sold or otherwise disposed of by the Investor unless either
(i) the sale or other disposition will be pursuant to a registration statement
under 1933 Act, and any applicable securities laws of any state or other
jurisdiction; or (ii) the Investor shall have notified the Company in writing of
any desire on the part of the Investor to sell or dispose of all or part of the
such Securities and of the manner and terms of the proposed transaction, and the
Company shall have been advised in writing by counsel acceptable to it that no
registration of such Securities under the 1933 Act, or the rules and regulations
then in effect thereunder, or any applicable state securities laws, is required
in connection with the proposed sale or other disposition. Except as provided in
Sections 1.2 and 1.3, the Investor acknowledges that the Company is under no
obligation whatsoever in connection with any such registration or exemption. The
Investor acknowledges that all certificates evidencing ownership of the
Securities, or any replacement thereof, shall bear an appropriate legend to the
effect that the securities evidenced by such certificate or instruments are
subject to these terms.


 
3

--------------------------------------------------------------------------------

 
2.10           All information provided by the Investor to the Company is true
and correct in all respects as of the date hereof, and if there should be any
material change in such information either prior to the Company accepting the
Investor’s subscription or thereafter, the Investor will immediately furnish
such revised or corrected information to the Company.


2.11           The Investor understands that no federal or state agency has
passed on or made any recommendation or endorsement of the Securities and that
the Company is relying on the truth and accuracy of the representations
warranties and agreements made by him in offering the Securities for sale to him
without having first registered the same under the 1933 Act.


2.12           The Investor represents that he has not distributed the
Memorandum to anyone other than his personal advisers for their review on his
behalf, and that no one other than his personal advisers have used the
Memorandum for any purpose.


2.13           The Investor acknowledges that there have been no
representations, guarantees or warranties made to him by the Company, its
officers, directors, controlling persons, agents or employees or any other
person, expressly or by implication, with respect to the amount of or type of
consideration, profit or loss (including tax benefits) to be realized, if any,
as a result of his investment.


3.           Indemnification. The Investor agrees to indemnify and hold harmless
the Company and its directors and officers, their affiliates or anyone acting on
behalf of the Company from and against any and all damages, losses, costs and
expenses (including reasonable attorneys, fees) which they may incur by reason
of the failure of Investor to fulfill any of the terms or conditions of this
Agreement, or by reason of any breach of the representations and warranties made
by the Investor herein, or in any document provided by the Investor to the
Company.


4.           Transferability. The Investor agrees that he shall not transfer or
assign this Agreement or any interest herein, and any such transfer or
assignment purported to be made shall be null and void and of no effect.
Pursuant to the Exchange Transaction, the Company will transfer and assign this
Agreement and any interest herein to Pubco.


 
4

--------------------------------------------------------------------------------

 


5.           General Provisions.


5.1           This Agreement constitutes the entire agreement between the
parties and supersedes and cancels any other agreement, or representation or
communication other than the Memorandum, whether oral or written, between the
parties relating to the transactions contemplated herein or the subject matter
hereof.


5.2           This Agreement may be executed in more than one counterpart which
shall, in the aggregate, be deemed to be the original instrument and agreement
between the parties, and copies signed and transmitted electronically in a form
readable by the recipient or by facsimile are as binding as if the original was
signed in person.


5.3           Any and all notices or other communications required or permitted
by this Agreement or by law to be served on or given to any party hereto by any
other party hereto shall be, unless otherwise required by law, in writing and
deemed duly served and given when actually received either (i) in an electronic
form readable by the recipient, or (ii) when delivered by facsimile, or (iii)
when delivered by hand, by recognized express delivery services or via the
United States mail, certified or registered, return, receipt requested, postage
prepaid, addressed to the Company at its principal offices at 100 Commerce
Blvd., Cincinnati, OH 45140, and to the Investor at its address as set forth on
the signature page to this Agreement or otherwise transmitted to the Company
from time to time.


5.4           No term hereof may be changed, waived, discharged or terminate
orally, but only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.


5.5           The headings in this Agreement are for the purposes and
convenience of reference only and shall not be deemed to constitute a part
hereof.


5.6           This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without reference to its
principles of conflict of laws. Any action to enforce the terms of this
Agreement shall be brought in a court of competent jurisdiction located in
Broward County, Florida.


5.7           The benefits of this Agreement shall inure, and the obligations of
this Agreement shall be binding upon, the personal representatives, heirs,
legatees, permitted successors and assigns of the parties hereto.


5.8           The Investor agrees that the Investor may not cancel, terminate,
or revoke this Agreement or any agreement of the Investor made hereunder.


5.9           Except as otherwise provided in this Agreement, each party to this
Agreement shall pay any and all fees and expenses that such party may incur in
connection with the negotiation, execution and closing of the transactions
contemplated by this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
HEALTHWAREHOUSE.COM, INC.
SUBSCRIPTION AGREEMENT
SIGNATURE PAGE


IN WITNESS WHEREOF, the Investor has executed this Subscription Agreement on the
date indicated below.


 
__________________________________
NAME of Subscriber  (print/type)
 
__________________________________
NAME of Subscriber  (print/type)
 
__________________________________
Authorized SIGNATURE of Subscriber
 
__________________________________
Authorized SIGNATURE of Subscriber
 
__________________________________
Address
 
__________________________________
Address
 
__________________________________
City                              State               Zip
 
__________________________________
City                              State               Zip
 
__________________________________
Home Telephone
 
__________________________________
Home Telephone
 
__________________________________
Business Telephone
 
__________________________________
Business Telephone
 
__________________________________
Social Security Number
 
Date Signed: ________________________
 
__________________________________
Social Security Number
 
Date Signed: ________________________

 
If the Investor is a corporation, partnership, trust or other entity, or is
otherwise acting as a fiduciary, the name and capacity (title) of the individual
executing this Agreement on the Investor’s behalf should be printed or typed
below the signature.
PLEASE SUPPLY THE FOLLOWING INFORMATION:
 
 
6

--------------------------------------------------------------------------------

 
 
Manner in which title is to be held; (Check one)






__________  Individual Ownership
 
 
__________  Partnership*
__________  Individual Retirement Account
 
 
__________  Trust *
__________  Qualified Retirement Plan
 
 
__________  Corporation*
__________   Other:
 
________________________________
(Please indicate)
__________  Limited Liability Company*


 
*
In the case of a partnership, state names of all partners and attach a copy of
the partnership agreement. In the case of a corporation, attach a copy of the
articles of incorporation together with the resolution of the board of directors
authorizing this investment. In the case of a limited liability company, attach
a copy of the articles of organization and operating agreement and a copy of any
required member or manager resolutions authorizing this investment. In the case
of a trust, attach a copy of the trust agreement.



 
7

--------------------------------------------------------------------------------

 


ACCEPTANCE


HealthWarehouse.com, Inc. hereby accepts and agrees to be bound by the foregoing
subscription subject to the terms and conditions hereof as of the date indicated
below.


 
HEALTHWAREHOUSE.COM, INC.


By: __________________________________


Name: _______________________________


Title: ________________________________
 
Date Signed: __________________________


 
8

--------------------------------------------------------------------------------

 